Case 19-24331-PGH Doc 49 Filed 02/08/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: CASE NO. 19-24331-BKC-JKO
CHAPTER 13

RALPH LEVI SANDERS, JR.
/

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a true copy of the following document was mailed to all
interested parties on the attached Service List on February 8, 2020:

First Amended Chapter 13 Plan (DE 48).

Dated: February 8, 2020 LAW OFFICES OF MICHAEL H. JOHNSON
Attorneys for Debtor(s)
3601 W. Commercial Blvd, Ste 31
Ft. Lauderdale, FL 33309
(954) 535-1131

By:_/s/ Michael H. Johnson
Michael H. Johnson
Florida Bar No. 0149543

| HEREBY CERTIFY THAT | AM ADMITTED TO THE BAR OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF FLORIDA AND | AM IN COMPLIANCE WITH THE
ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS COURT
SET FORTH IN LOCAL RULE 2090-1(A).
Case 19-24331-PGH Doc 49 __ Filed 02/08/20

Label Matrix for local noticing
113¢-0

Case 19-24331-PGH

Southern District of Florida
Fort Lauderdale

Sat Feb 8 14:58:40 EST 2020

Albertelli Law
BOB 23029
Tampa, FL 33623-2028

City of Plantation Code Enforcement
451 NW 70 Ter,
Plantation, FL 33317-2239

Flagship Credit Acceptance
POB 965
Chadds Ford, PA 19317-0643

Inphynet South Broward, Inc.
POB 740022
Cincinnati, OH 45274-0022

Medical Data Systems (MDS)
2001 9th Ave., #312
Vero Beach, FL 32960-6413

Office of the US Trustee
51 S.W. 1st Ave.

Suite 1204
Miami, FL 33130-1614

Sprechman & Associates, P.A.
2775 Sunny Isles Blvd., #100
Miami, FL 33160-4078

WESTSIDE REGIONAL MEDICAL CENTER
Resurgent Capital Services

PO Box 1927

Greenville, 8C 29602-1927

Michael H, Johnson
3601 W. Commercial Blvd. #31
Ft. Lauderdale, FL 33309-3393

Specialized Loan Servicing LLC
c/o Gavin Stewart

POB 5703

Clearwater, Fl 33758-5703

(p) CITIBANK
PO BOX 790034
ST LOUIS MO 63179-0034

Dept of Treasury
3700 East West Highway
Hyattsville, MD 20782-2092

Ic Systems, Inc
Attention; Bankruptcy
POB 64378

St Paul, MN 55164-0378

MD Now Medical Center
2007 Palm Beach Lakes Blvd
West Palm Beach, FL 33409-6501

Memorial Physicians Group
POB 58015
Raleigh, NC 27658-8015

Resurgent Capital Services
POB 1927

Greenville, SC 29602-1927

Tenet Florida Physicians Service
POB 100198
Atlanta, GA 30384-0198

Wells Fargo Bank, N.A.
1000 Blue Gentian Rd.
N9286-01Y

Eagan, MN 55121-1663

Ralph Levi Sanders Jr.
561 SW 60 Ave.
Plantation, FL 33317-3947

Page 2 of 2

ARS/Account Resolution Specialist
POB 459079
Sunrise, FL 33345-9079

City of Plantation
POB 918557
Orlando, FL 32891-0001

Dr. Ramsey Pevsner
7469 NW 4 St.
Plantation, FL 33317-2216

TRS

Centralized Insolvency Operations
BOB 7346

Philadelphia, PA 19101-7346

Marchelle Bailey, Esq.
Special Assistant US Attorney
200 W, Santa Ana Blvd., #180
Santa Ana, CA 92701-4134

Midland Funding
8875 Aero Dr., #200
San Diego, CA 92123-2255

Small Business Administration
601 Tom Martin Dr., #120
Birmingham, AL 35211-6424

The Bank of New York Mellon Trustee (See 410
c/o Specialized Loan Servicing LLC

8742 Lucent Blvd, Suite 300

Highlands Ranch, Colorado 80129-2386

Westside Regional Medical Center
POB 99008
Bedford, TX 76095-9108

Robin R Weiner

www, ch] 3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007
